Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 each recite balancing the audio source signal or audio signal. Paragraph [0046] is the only part of the specification that mentions balancing and it would not be recognized by one of ordinary skill in the art as setting out a discernable concept. In other words, one of ordinary skill in the art would not know what applicant means by balancing an audio signal. The examiner has interpreted to mean compressing since compressing can conceivably be considered to be balancing a signal energy across time or frequency; however, this interpretation is not actually supported by an adequate written description.
Accordingly, claims 1, 11, and 18 are indefinite because it is not clear what the limitations of balancing an audio signal require within the claim scope.
Paragraph [0046] is reproduced below:



[0046] In some embodiments, the filter function parameters can also be parameters of an equalization filter or part of the equalization filter applied when playing the music. The equalization filter can be applied to balance the mixed audio signal received by the internal microphone under different working scenarios. When ANC is off, or there is no ANC, the equalization filter can be applied to balance the audio signal (e.g., music, voice) received by the internal microphone under different working scenarios. Then under different working scenarios, the user can hear almost the same audio signal. In some embodiments, the equalization filter can include a fixed equalization filter and a variant equalization filter. The fixed equalization filter doesn't change under different working scenarios. The variant equalization filter is adjusted under different working scenarios. When the filter function parameters being the parameters of the equalization filter or part of the equalization filter, the determination method may be the same as will be disclosed in detail below. The application of the equalization filter can be independent or in addition to the ANC function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 1-4, 6, 7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 20170200444) and Gauger (US 20140126734)
Regarding claim 1, O’Connell teaches a headphone, comprising: 
a speaker configured to play an audio of interest based on an audio source signal (driver 114, [0036]); an internal microphone configured to obtain a mixed audio signal comprising a noise signal and the audio of interest played by the speaker (feedback microphone 112 observes plant response from speaker, [0036]); a processor configured to: determine a current system parameter of the headphone based on the mixed audio signal at a first time point (the headphone may identify a transfer function between the driver and the feedback microphone, [0067]; ); and determine a current parameter of an equalization filter based on the current system parameter (acoustic characteristics of the subject, O’Connell, [0071])  of the headphone and pre-tested data (profile is a combination of threshold energy ratios [0071]  and “the completed profile including the customized controller” [0040] where a “customized controller” has a “customized frequency response [that] may control gain as a function of frequency”, O’Connell uses the word “filter” associated with the audio controller in [0037] and doesn’t use the word filter associated with the custom profile; however, it is clear that what is described in [0041] is a “filter” by any reasonable interpretation), wherein the pre-test data comprises at least one pair of a predetermined equalization filter parameter and a corresponding system parameter (profile is a combination of threshold energy ratios [0071]  and “the completed profile including the customized controller” [0040] where a “customized controller” has a “customized frequency response [that] may control gain as a function of frequency”, O’Connell uses the word “filter” associated with the audio controller in [0037] and doesn’t use the word filter associated with the custom profile; however, it is clear that what is described in [0041] is a “filter” by any reasonable interpretation); and the equalization filter configured to process the audio source signal based on the determined current parameter of the equalization filter (filtered audio signal provided by audio controller Keq to cancel external noise, O’Connell, [0037]).
Although O’Connell does not disclose the equalization filter being configured to balance the audio source signal based on the determined current parameter of the equalization filter, Gauger teaches compression in an noise cancelation system (Gauger, [0009]) where compression is understood to be a form of balancing different parts of the signal across either time or frequency and it would have been obvious to one of ordinary skill in the art to include a balancing compression with the motivation of avoiding positive feedback loops as disclosed by Gauger (Gauger, [0009]).
Regarding claim 2, O’Connell and Gauger teach the headphone of claim 1, wherein the current system parameter comprises a transfer function of the headphone (acoustic characteristics of the subject may be identified by energy ratios between […] between the feedback microphone and the driver, O’Connell, [0071]; where energy ratios between the feedback microphone and the driver constitute a headphone transfer function according to [0040] of applicant’s specification).
Regarding claim 3, O’Connell and Gauger teach the headphone of claim 1, wherein the corresponding system parameter in the pre-test data is determined based on a testing mixed audio signal received by the internal microphone when the equalization filter is set at the predetermined equalization filter parameter (test tones to determine profiles and parameters, O’Connell, [0040]). 
Regarding claim 4, O’Connell and Gauger teach the headphone of claim 1, wherein the pre-test data comprises a plurality pairs of the predetermined equalization filter parameter and the corresponding system parameter (profile is a combination of threshold energy ratios [0071]  and “the completed profile including the customized controller” [0040] where a “customized controller” has a “customized frequency response [that] may control gain as a function of frequency”, O’Connell uses the word “filter” associated with the audio controller in [0037] and doesn’t use the word filter associated with the custom profile; however, it is clear that what is described in [0041] is a “filter” by any reasonable interpretation), wherein the current parameter of the equalization filter is determined to be one of the predetermined equalization filter parameters of the pre-test data (determining match of acoustic characteristics of subject with the stored profiles, O’Connell, [0071]).  
Regarding claim 6, O’Connell and Gauger teach the headphone of claim 1, wherein the current system parameter comprises at least one of a transfer function of the headphone (acoustic characteristics of the subject may be identified by energy ratios between […]between the feedback microphone and the driver, O’Connell, [0071]; where energy ratios between the feedback microphone and the driver constitute a headphone transfer function according to [0040] of applicant’s specification), a time domain distribution, a frequency domain distribution, energy in the time domain, or energy in the frequency domain of the mixed audio signal.
Regarding claim 7, O’Connell and Gauger teach the headphone of claim 6, wherein to determine the current system parameter, the processor is further configured to normalize the energy of the mixed audio signal based on an energy of the audio of interest (energy ratio is normalized at 0 dB, O’Connell, fig 10). 
Regarding claim 10, O’Connell and Gauger teach the headphone of claim 1, wherein the current system parameter is determined based on the mixed audio signal and the audio source signal (audio source signal from a handheld device is played through driver and collected by feedback microphone as the mixed audio signal, O’Connell, [0066]).
Claim 11 is substantially similar to claim 10 and is rejected for the same reasons.
Claims 12 and 19 are each substantially similar to claim 2 and are rejected for the same reasons.
Claim 13 is substantially similar to claim 3 and is rejected for the same reasons.
Claims 14 and 20 are each substantially similar to claim 2 and are rejected for the same reasons.
Claim 16 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 17 is substantially similar to claim 7 and is rejected for the same reasons.
Claim 18 is substantially similar to claim 1 and is rejected for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, Gauger, and Kumar (US 20170013345).
Regarding claim 5, O’Connell and Gauger teach the headphone of claim 1.
Although O’Connell and Gauger do not explicitly teach the feature wherein the audio of interest is at least one of a prompt tone or a reference tone with a frequency of lower than 20 Hz, Kumar teaches a noise cancellation system (Kumar, [0003]) wherein there is a tone generator (e.g. 15 Hz, Kumar, [0034]) and it would have been obvious to one of ordinary skill in the art to use stored tones of Kumar (Kumar, [0034]) as the audio of interest played by the speaker since doing so is the use of a known technique to improve a similar system in the same way. 

Claim 8 is is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, Gauger, and Cattell (US 20180286374).

Regarding claim 8, O’Connell and Gauger teach the headphone of claim 1.
Although O’Connell and Gauger do not teach the claimed features, Cattell teaches, , in a similar system (ANR headphone, Cattell, [0032]), that the processor (Cattell, [0032]) is further configured to: determine an updated second system parameter at a second time point (estimator determination, Cattell, [0055]), different than the first time point (adjustments performed periodically, Cattell, [0057]); determine a difference between the second current system parameter and the updated second system parameter is larger than a predetermined threshold (determine if amount of required change of the gain exceeds a threshold amount, Cattell, [0058]; the examiner notes that it is obvious that changes to the gain correction are in response to corresponding changes in the magnitude of the energy and driver displacement detected by the estimator, Cattell, [0045]); and dynamically adjust the current parameter of the equalization filter based on the updated system parameter (adjustment is made only if needed adjustment exceeds threshold, Cattell, [0058]).
It would have been obvious to one of ordinary skill in the art to only adjust the filtering when there has been a substantial change in the acoustic parameters with the motivation of preventing overly frequent adjustments as disclosed by Cattell (Cattell, [0058]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, Gauger, Cattell, and Zhou (US 20170053638).
Regarding claim 9, O’Connell, Gauger, and Cattell teach the headphone of claim 8 wherein to dynamically adjust the current parameter of the equalization filter based on the updated second system parameter, the processor is further configured to: determine an updated parameter of the equalization filter (selecting the profile and loading the controller, i.e. filters, associated with the profile, O’Connell, [0062-0063]).
However, O’Connell, Gauger, and Cattell do not teach associate a first factor and a second factor to the updated parameter of the equalization filter and the current parameter of the equalization filter respectively; and adjust the first factor from 0 to 1 and the second factor from 1 to 0 during a predetermined period of time, wherein a sum of the first factor and the second factor equals to 1 at each time point during the predetermined period of time.  
The examiner notes that one of ordinary skill in the art would readily recognize that claim 10 recites the concept of crossfading.
Zhou teaches an ANR headset (Zhou, fig 1B, [0019]) wherein Zhou teaches updating the response of the secondary path SEG(z) and cross-fading the response from its current response to its updated response (Zhou, [0036]).
It would have been obvious to one of ordinary skill in the art to cross-fade the responses over time with the motivation of preventing abrupt and audible changes in gain and filtering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/            Primary Examiner, Art Unit 2651